DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on January 5, 2022.  Claim(s) 1, 3-8, 10-15, and 10-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-8, 10-15, and 17-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
Receiving, by the processor, a plurality of information representing skill data of one or more skills of a plurality of entities, and storing the plurality of information in a database;
Receiving, by the processor, user input of one of more target skills and information associated with one or more projects via a user interface;
Determining, by the processor, adjacency of skills of the one or more target skills and the one or more skills of each of the plurality of entities, including estimating a fungibility between the one or more target skills and the one or more skills of each of the plurality of entities, wherein the fungibility is a substitution of a skill with an alternative skill with a reduced amount of time for upskilling the one or more entities with the alternative skill as compared to an amount of time training a new entity with the alternative skill; 
executing machine learning logic to train, by the processor in a first training stage, a cluster model using the determined adjacency of skills and the estimated fungibility between the one or more skills as input to one or more similarity matrices, wherein the trained cluster model generates one or more skill clusters using the one or more similarity matrices;
correcting by the processor, the one or more skill clusters using inputs received from one or more domain knowledge experts; 
executing the machine learning logic to train, by the processor in a second training stage, the cluster model to generate a weighted multinomial logit model using the input received from the one or more domain knowledge expert correcting the one or more skill clusters generated during the first training stage, wherein training the cluster model in the second training stage to generate the weighted multinomial logit model includes selecting and weighting features unique to the one or more target skills inclusive of weighting at least some of the features based on a recency of occurrence according to a time decay function, and wherein training the cluster model in the second training stage uses feedback of correcting the one or more skill clusters by the one or more domain knowledge experts to iteratively increase an accuracy in generating one or more subsequent skill clusters in a subsequent first training stage such that the one or more subsequent skill clusters are similar, by a percentage threshold, to one or more subsequent skill clusters that otherwise would have been generated by the one or more domain knowledge experts;
applying, by the processor, the weighted multinomial logit model using the information associated with one or more projects to generate a skill demand prediction; and 
forecasting by the processor, the skill demand of the one or more skill clusters according to an output of the trained weighted multinomial model, wherein the forecast is presented via the user interface.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Determining adjacency of skill of one or more target skills, using Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor (Claim 1) one or more computers with executable instructions (claim 8) and/or a computer program product comprising non-transitory computer-readable storage medium having computer-readable program code stored thereon (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)


Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  For instance claim 2 is directed to estimating fungibility between one or more target skills.  Claim 3 is directed to using fungibility, applying feedback, and forecasting skill demand.  Claim 4 is directed to reconciling clusters with feedback.  Thus, the dependent claims fail to further limit the abstract concepts in a 

Additionally, independent claims 1, 8, and 15 can also be directed to Certain Methods of Organizing Human Activity related to managing personal behavior or relationships or interactions between people.  

Further, based on the amendments, at least the independent claims 1, 8, and 15 can also be considered Mathematical Concepts.  The inclusion of a multinomial logit model is a mathematical concept including formulas or equations which are used for mathematical calculations for logistical regression which is a known classification method.  

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. The Applicant begins (remarks pages 10-13) with traversal of the rejection under 35 U.S.C. § 101 at least in view of the amendments to at least independent claims 1, 8, and 15.  
Specifically the argument starts with the amendment to the claims machine leaning logic is used to train a cluster model and that said machine learning limitation is similar to Example 39 of the 2019 PEG.  The Argument for Example 39 has which is related to “training a neural network” which was found eligible.  The Applicant points out that Example 39 does not recite any exception enumerated in the 2019 PEG.  Such functionality does not recite mathematical concepts, mental processes, not certain methods of organizing human activity.  The arguments also note (remarks page 12) that an expert is unable to review millions or even thousands of similarities between each pair of skills to estimate the skill similarities however they could review a reasonable number of clusters in a skill matric to determine similarities.  Further, the argument is saying the user input is considered feedback in the second stage to train the model when developing a weighted multinomial logit model.  The corrected model is then used to forecast skill demand. 


The Examiner does not agree with the Applicants arguments. First, the claim to machine learning is a generic machine learning logic for training a model.  The function is performed using a generic processor which is merely just the apply it standard and is not indicative of integration into practical application.  Second, Example 39 is not analogous to the instant claims.  The example is performing a function including collection of digital images in a first data set, modifying the digital images in some manner to form a second data set, collecting non-facial images in a third data set and using the collective first, second, and third data sets to train a model.  Further, the digital images which were incorrectly marked by the system are the used with the first training set together to train again.  The steps of the digital image recognition are ones which cannot be performed in the human mind which was the reasoning in the claim being eligible.  By comparison, the instant claims are not similar in that the clustering is admittedly performed by a human (domain knowledge expert) and capable of performance in the human mind.  The argument is that the volume of data for a human to do is too great.  Therefore, the instant claims are only applying a computer to do something a human can do merely to perform the function more quickly.  The courts have been very clear that merely using a computer as a tool is not indicative of integration into practical application.  Even more so, the courts have ruled that the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an SiRF Tech., Inc.
Additionally, the Applicants arguments state that the accuracy of the model is improved for future cluster predictions.  The courts have also made it clear that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible OIP Technologies, Inc., v. Amazon.com, Inc.,. 
The argument also makes it clear that that a human (domain expert) can perform the abstract idea (review similarities between skill pairs, remarks page 13) which cements the position that the claim falls into the Mental Processes grouping of abstract ideas.  The entire argument is that a person would take a long time to review and connect all the skill similarities and therefore the generic computer and machine learning logic for training a model are merely used as a tool to perform the abstract idea more quickly.  

The Applicants final argument (remarks page 13) is that the computer itself is improved.  The Examiner does not agree as the computer hardware is not being improved and is generically claimed to be used solely as a mechanism to achieve a result more quickly and accurately.  This does not meet the standard for integration and the computer in this case is merely being used as a tool to perform the otherwise abstract idea.  The Applicants own arguments support this in stating that the corrections are coming from experts.  That a human can perform the steps outlined but for a volume of information.  And that the computer is merely being used as a tool to perform the functions more quickly and accurately. 

In summary, the Applicant’s amendments are arguments with respect to the rejection under 35 U.S.C. § 101 are not persuasive.  The claims are not found to be eligible as the claims are directed to complex mathematical concepts performed by a generic computer.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 25, 2022